Citation Nr: 0802296	
Decision Date: 01/22/08    Archive Date: 01/30/08

DOCKET NO.  06-26 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1975.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefit sought on 
appeal.  The appeal was subsequently transferred to the 
Portland RO, which issued the June 2006 statement of the case 
(SOC).  

In September 2007, the veteran presented testimony at a 
personal hearing conducted at the Portland RO before Kathleen 
K. Gallagher, a Veterans Law Judge (VLJ) who was designated 
by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of this personal 
hearing is in the veteran's claims folder.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to have a current right 
ear hearing loss disability that meets VA standards for 
service connection purposes pursuant to 38 C.F.R. § 3.385.  

3.  Left ear hearing loss has not been shown to be casually 
or etiologically related to service.

4.  Bilateral tinnitus has not been shown to be casually or 
etiologically related to service.

5.  Major depression has not been shown to be casually or 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.306(b), 3.307, 
3.309, 3.385 (2007).

2.  Left ear hearing loss was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).

3.  Bilateral tinnitus was not incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).

4.  Major depression was not incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

Prior to initial adjudication of the veteran's claims, a 
letter dated in May 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter advised the veteran what information and 
evidence was needed to substantiate the claims decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claims.  He 
was specifically told that it was his responsibility to 
support the claims with appropriate evidence.  Finally the 
letters advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection.  In a letter 
dated in March 2006, the veteran was provided with notice of 
the type of evidence necessary to establish a disability 
rating or the effective date for the disabilities on appeal.  
Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  In any 
event, any defects (as to substance or timeliness) in the 
notice as to the assigned disability rating or effective date 
are rendered moot as service connection is not warranted for 
any disability on appeal.  

The Board notes that the veteran reported during his August 
2004 VA mental disorders examination that he received 
treatment after service at L.C.M.H.S.  Where the veteran puts 
VA on notice of the existence of a specific, particular piece 
of evidence, VA may assist him in obtaining that evidence if 
he provides enough information and evidence to enable VA to 
assist him.  See Graves v. Brown, 8 Vet. App. 522, 525 
(1996).  However, the veteran did not provide a VA Form 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs, in order for VA to obtain any 
relevant private treatment records from that facility or 
submit the records himself as was requested in the May 2004 
VCAA letter.  The Board notes that the duty to assist is not 
a one way street and it is ultimately the veteran's 
responsibility to support his claims with appropriate 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  As such, it appears that further development would 
serve no useful purpose at this point and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  The veteran underwent VA 
examinations in July 2004, August 2004, August 2005, April 
2006, and June 2006.  The veteran testified at a hearing 
conducted in September 2007.  VA has also assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with a SOC, which informed them of 
the laws and regulations relevant to his claims.  For these 
reasons, the Board concludes that VA has fulfilled the duty 
to assist the veteran in this case.
FACTUAL BACKGROUND

The veteran's June 1972 service induction examination was 
negative for complaints, treatment, or diagnosis of 
depression.  With regard to hearing loss, pure tone 
thresholds, in decibels, were as follows on audiometric 
testing in June 1972:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
40

50
LEFT
20
15
25

25

On his July 1972 induction report of medical history, the 
veteran checked the boxes next to ear, nose, or throat 
trouble; hearing loss; and nervous trouble of any sort.  On 
the back of the report, it was noted that both of the 
veteran's ears hurt occasionally, he had frequent URIs (upper 
respiratory tract infections), and he was nervous.  A 
clinical record dated from July 26 to August 7, 1975, 
revealed that the veteran was involved in an automobile 
accident and was diagnosed with a fractured mandible and 
concussion.  The veteran was noted to be unconscious for a 
period of approximately two to three minutes.  During the 
hospital course, the veteran was seen by ENT (ears, nose, and 
throat) service following a complaint of hearing loss in his 
left ear and removal of impacted cerumen resulted in 
improvement in this condition.  The veteran had not exhibited 
any complications secondary to his concussion at the time of 
discharge.  A September 1975 clinical record stated that the 
veteran had blood coming out of his right ear after his 
automobile accident.  Treatment entries dated in September 
1975 indicated that ENT explored the veteran's middle ear and 
that he had ear surgery.  It was not recorded which ear was 
treated.  The veteran's October 1975 separation examination 
was negative for complaints, treatment, or diagnosis of 
hearing loss, tinnitus, or depression and his ears, drums, 
and psychiatric findings were clinically normal.  

Treatment records from the veteran's employer, W.C., dated 
from 1989 to 2004 reflected that the veteran reported that he 
had no ringing in his ears but did have hearing problems on 
his May 1989 pre-employment personal history form.  He 
indicated that he did not have mental or nervous problems.  
The veteran also reported having surgery for his ears from an 
automobile accident in 1975.  On a May 1989 initial hearing 
questionnaire, the veteran reported having right ear surgery 
to remove scar tissue after a car accident in 1975 and 
occasional ear infections as a child.  He denied tinnitus but 
reported questionable hearing loss.  The veteran appeared to 
have had yearly hearing tests from 1989 to 2004.  In May 
1989, audiometric results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
30
25
LEFT
15
15
15
25
15

In October 2003, the veteran was found to have a standard 
threshold shift in his hearing.  In January 2004, audiometric 
results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
40
45
55
LEFT
40
25
20
45
30

Treatment records from M.V.M.G., dated from 1989 to 2004, 
revealed that in August 1988, the veteran reported that 
things were bothering him.  The assessment was adjustment 
reaction versus depression.  Subsequently, the veteran had 
diagnoses of depression beginning in March 1989.  

During the July 2004 VA respiratory examination, the veteran 
reported that he used Singulair for allergy things and fluid 
behind his eardrums.  

During the August 2004 mental disorder VA examination, for 
which the veteran's claims file was not available for review, 
the veteran reported that following his in-service automobile 
accident, he began having nightmares, delusions, and visions 
in November 1975 related to the car accident.  He reported 
receiving outpatient treatment and was prescribed medication.  
The veteran stated that he did not have any additional 
depression or mental illness until he got married in 1982 and 
then in 1983, he started having dark moods and had family and 
marital therapy.  The veteran reported still having dreams 
that reminded him of the delusional thinking patterns 
following his car accident.  The diagnosis was major 
depressive disorder that the examiner opined was partially 
service related.  The examiner concluded that the veteran 
experienced a delusional episode probably related to the 
recovery from the concussion and post-concussion syndrome a 
month after his discharge.  The examiner indicated that 
depression might run in the veteran's family based on his 
reported familial history.  Further, the veteran's hepatitis 
C was thought to contribute to his depression.  The examiner 
opined that the veteran's depression was likely related to 
recurrent nightmares that appeared to be related to his car 
accident.  It also seemed likely that the delusional episodes 
he experienced post service were post concussion related.  

The veteran's claims file was not available for review during 
the July 2004 VA audiology examination.  The veteran reported 
longstanding gradual bilateral hearing loss and relayed that 
he was involved in an automobile accident in 1975 that 
resulted in damage to his right ear that required surgery.  
He reported bilateral tinnitus since the accident.  The 
veteran stated that he was not exposed to noise during 
service but, as a civilian, did work in noisy facilities 
where he used hearing protection.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
30
20
30
LEFT
40
30
10
35
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.

A private treatment report from Dr. C.K., M.D. dated in March 
1992 indicated that the veteran had depression for the past 
five to six years.  He became more depressed in 1989 after 
the serious life events including his long term place of 
employment closing, father's illness and then death, and new 
job pressures.  It was noted that after joining the Navy, the 
veteran had a motor vehicle accident, religious experience, 
and then straightened his life out.  In 1987 and 1988, he 
felt under pressure with the remodeling of his home and 
working overtime, and resumed drug use, which he stopped.  He 
also reported marital problems.  The assessment was major 
depression.  In March and December 1993, his depression was 
related to marital and relationship difficulties.  

During an August 2005 VA examination for PTSD, wherein the 
claims file was reviewed by the examiner, the veteran was 
diagnosed with major depression.  The examiner referenced the 
March 1992 report of Dr. C.K and noted that the onset of the 
veteran's depression appeared to be in 1989 and was related 
to multiple psychosocial stressors around that period.  
Further, no mention was made of the 1975 automobile accident 
as a precipitating stressor for the depression.  There was 
also no mention of treatment for depression in his service 
medical records or between 1975 and 1992.  Therefore a nexus 
between his depression and automobile accident could not be 
established.  

In April 2006, the veteran underwent another VA mental 
disorders examination wherein the claims file was reviewed.  
The veteran reported to the examiner that he was unconscious 
for a couple of hours after the car accident in 1975.  He 
also reported having strange dreams after his release from 
service involving the accident.  In the 1980s, he recalled 
being depressed and irritable at times in the context of 
raising a family and work.  In 1992, he first sought 
treatment for his depression.  He reported having strange 
dreams with the theme of death, but they were not specific to 
the automobile accident.  The diagnosis was recurrent major 
depression.  The examiner stated that the veteran did not 
describe immediate symptoms indicative of sequelae from a 
traumatic brain injury.  The examiner also noted longstanding 
marital conflict.  The examiner concluded that based on the 
interview, he did not obtain specific information to 
substantiate a link between the head trauma in 1975 to his 
current depression.  Therefore, (in an addendum) the examiner 
concluded that it was not at least as likely as not that the 
veteran's current depression was caused by or was a result of 
his history of head trauma.  

The April 2006 VA audiological examiner reviewed the 
veteran's claims file.  The veteran reported bilateral 
constant tinnitus and bilateral hearing loss that he related 
to the automobile accident in 1975.  He did not report noise 
exposure during service.  The veteran reported right ear 
surgery after the accident, but the examiner did not find 
reports documenting the surgery but did note the removal of 
cerumen in his left ear.  The examiner commented that the 
veteran's audiological scores from his job at W.C. revealed 
that in 1989, he had essentially normal hearing levels in 
both ears except for a loss at 3000 and 6000 Hz in the right 
ear.  Further, hearing tests performed at his job from 1989 
to 2003 showed a slow deterioration of some hearing levels in 
both ears but hearing was maintained at normal levels in the 
left ear until 1992 and the hearing loss in the right ear in 
1989 did not meet VA's criteria.  On the authorized 
audiological evaluation, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
25
30
LEFT
40
30
15
40
15

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 96 percent in the left ear.

The June 2006 VA ear disease examiner noted the in-service 
reports of left ear cerumen removal in service and hearing 
scores from the veteran's job at W.C.  The examiner noted 
that the veteran reported having ear surgery but did not see 
records of it.  Physical examination revealed no sign of any 
perforations, previous surgery, or postauricular scars.  The 
examiner opined that if the veteran's complaints of right ear 
hearing loss were secondary to the motor vehicle accident and 
surgery, there would be some element of a conductive loss in 
the right ear which was not found.  The examiner concluded 
that it was unlikely that the hearing loss was caused by 
either the car accident or the subsequent surgery.  




LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110; 
see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding 
that interpretation of sections 1110 and 1131 of the statute 
as requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran has the disability for 
which benefits are being claimed.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).

1.  Right ear hearing loss

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may be established on 
a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  The threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111.  This presumption attaches only where there has been 
an induction examination in which the later-complained-of 
disability was not noted.  The term "noted" denotes only 
such conditions as are recorded in examination reports.  
History provided by the veteran of the pre-service existence 
of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  In cases where the disease or injury 
at issue is not noted on the entrance examination, a two-
pronged test is for consideration in determining whether the 
presumption of soundness has been rebutted.  First, VA must 
show by clear and unmistakable evidence that the disease or 
injury existed prior to service.  Second, VA must show by 
clear and unmistakable evidence that the preexisting disease 
or injury was not aggravated by service.  VAOPGCPREC 3-2003 
(July 16, 2003).

Clear and unmistakable evidence is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that "clear and convincing" burden of proof, while 
a higher standard than a preponderance of the evidence, is a 
lower burden to satisfy than clear and unmistakable 
evidence).  It is an "onerous" evidentiary standard, 
requiring that the no-aggravation result be "undebatable".  
Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky 
v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. 
App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in 
part and dissenting in part).  Concerning clear and 
unmistakable evidence that the disease or injury was not 
aggravated by service, the second step necessary to rebut the 
presumption of soundness, a lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any increase in disability was due to 
the natural progress of the preexisting condition.  See 
Wagner v. Principi, 370 F.3d 1089, 1094-1096 (Fed. Cir. 
2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established.  
Black's Law Dictionary 1067 (5th ed. 1979).  Thus, where the 
presumption of sound condition is rebutted, the veteran is 
not entitled to service connected benefits because it has 
been shown that his disability pre-existed service and was 
not aggravated in service.  See Wagner, 370 F.3d at 1094-
1096.  In such cases, where the presumption of sound 
condition at entrance to service cannot be rebutted, the 
assumption of the fact for which the presumption stands -- 
that is, that the veteran was in sound condition at entry to 
service as to the disability for which he seeks service 
connection -- must be assumed as a matter of law.  
Accordingly, service connection may not be granted on the 
basis of aggravation of a preexisting disease or injury in 
such a case.  Rather, where the government fails to rebut the 
presumption of soundness under section 1111, the veteran's 
claim must be considered one for service incurrence or direct 
service connection.  See Wagner, 370 F.3d at 1094-1096 
(indicating that, in cases where the presumption of soundness 
cannot be rebutted, the effect is that claims for service 
connection based on aggravation are converted into claims for 
service connection based on service incurrence).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).  The usual 
effects of medical and surgical treatment in service, having 
the effect of ameliorating disease or other conditions 
incurred before enlistment, will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for right ear 
hearing loss.  In this case, the presumption of soundness 
does not apply because the veteran's June 1972 induction 
examination audiometric results, as noted above, indicated 
that he had right ear hearing loss.  38 C.F.R. §§ 3.304, 
3.385.  Further, there is no indication that the veteran's 
pre-existing right ear hearing loss underwent an increase in 
severity during service.  Therefore, the presumption of 
aggravation does not arise in this case.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.

In this regard, although the veteran contends that the 1975 
automobile accident and surgery led to right ear hearing 
loss, this is not shown by the medical evidence of record.  
The Board acknowledges that the service medical records 
indicated that the veteran did have blood coming out of his 
right ear after the accident and that it appears that he did 
have ear surgery, although it was noted in which ear.  
However, there were no in-service findings of right ear 
hearing loss.  Importantly, the veteran's October 1975 
separation examination found the veteran's ears and drums to 
be clinically normal.  

Additionally, although the veteran appeared to have some 
right ear audiometric findings from W.C., dated from 1989 to 
2004, that reflected right ear hearing loss, the Board finds 
it significant to its determination in this case that the 
veteran has not been shown to currently have right ear 
hearing loss pursuant to 38 C.F.R. § 3.385.  In this regard, 
as noted above, the veteran's most recent right ear hearing 
scores on his July 2004 and April 2006 audiological 
examinations did not meet VA's criteria for a current hearing 
loss disability under section 3.385.  The Board notes that 
service connection requires evidence that establishes that 
the veteran currently has the claimed disability.  See 
Degmetich, 104 F. 3d at 1332; Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Without a current disability, service 
connection cannot be granted.

Further, the Board notes the April and June 2006 VA 
examination findings that the veteran's audiometric testing 
results from W.C. in 1989 reflected essentially normal 
hearing levels except for a loss at 3000 and 6000 Hz in his 
right ear which did not meet VA's criteria for hearing loss.  
The examiners commented that his hearing scores from W.C. 
indicated a slow deterioration of some hearing levels.  
Importantly, the June 2006 examiner opined that it was 
unlikely that the hearing loss was caused by either the car 
accident or the subsequent surgery because if the veteran's 
complaints of right ear hearing loss were secondary to the 
motor vehicle accident and surgery, there would be some 
element of a conductive loss in the right ear which was not 
found.  The value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  The Board affords the June 2006 
examiner's opinion great probative value because it was based 
on a review of veteran's claims file and was supported by the 
evidence of record.

The Board also notes that despite the veteran's contention 
during his September 2007 hearing that his VA examinations 
were inadequate, the reported findings in the August 2005, 
April 2006, and June 2006 examination reports are 
sufficiently detailed with recorded history, clinical 
findings, and pertinent diagnoses.  In particular, it is not 
shown that the June 2006 examination was in some way 
incorrectly prepared or that the VA examiner failed to 
address the clinical significance of the veteran's right ear 
hearing loss.  As noted, there are other pertinent records on 
file, and they are consistent with the examination results.  
As such, the Board finds that additional development by way 
of another examination would be redundant and unnecessary.

The Board acknowledges the veteran's contentions that he has 
right ear hearing loss that is related to either the 
concussion he suffered during service or the surgery.  
However, the veteran is not competent to testify that he has 
right ear hearing loss pursuant to 38 C.F.R. § 3.385 or that 
he developed right ear hearing loss from service.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The veteran, 
as a layperson, is not qualified to render a medical opinion 
as to etiology or diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). 

In sum, the Board concludes that right ear hearing loss was 
not aggravated by service and that the veteran does not 
currently have right ear hearing loss pursuant to 38 C.F.R. 
§ 3.385.  Further, the June 2006 VA examiner concluded that 
any right ear hearing loss was unlikely caused by the in-
service automobile accident or surgery.  Therefore, the Board 
finds that a preponderance of the evidence is against the 
veteran's claim for service connection for right ear hearing 
loss.  38 U.S.C.A. 
§ 5107(b).  Accordingly, entitlement to service connection 
for right ear hearing loss is denied.

2.  Left ear hearing loss

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for left 
ear hearing loss.  Although the veteran complained of left 
ear hearing loss in-service, there were no in-service 
audiological findings documenting such, including results on 
his October 1975 separation examination.  The Board 
acknowledges that the veteran currently has left ear hearing 
loss pursuant to 38 C.F.R. § 3.385.  However, in order to 
establish service connection, there must be competent 
evidence establishing an etiological relationship between an 
injury in service and the current disability.  After careful 
consideration, the Board concludes that the veteran is not 
entitled to service connection for left ear hearing loss. 

The veteran contends that his left ear hearing loss is 
related to the concussion he received in service following an 
automobile accident in 1975.  Although the service medical 
records reflected that the veteran was seen by ENT service 
following a complaint of hearing loss in his left ear after 
the automobile accident, it was noted that removal of 
impacted cerumen resulted in improvement in this condition.  
Further, it was recorded that the veteran had not exhibited 
any complications secondary to his concussion at the time of 
discharge from the hospital.  Importantly, although it is 
unclear from the service medical entries dated in September 
1975 which ear had surgery, there were no findings of left 
ear hearing loss.  Significantly, the veteran's October 1975 
separation examination was negative for complaints, 
treatment, or diagnosis of left hearing loss  and his ears 
and drums were clinically normal.  

The Board acknowledges that the veteran currently has left 
ear hearing loss pursuant to 38 C.F.R. § 3.385, as reflected 
on the July 2004 and April 2006 VA examinations.  However, 
the post-service medical evidence reflected that the veteran 
did not have audiometric test results indicative of left ear 
hearing loss for VA purposes until 1992, approximately 17 
years after his separation from service.  Although the 
veteran indicated on his May 1989 initial hearing 
questionnaire from W.C. that he felt he had hearing loss, his 
May 1989 audiological readings, as recorded above, did not 
reflect left ear hearing loss.  In this regard, the April and 
June 2006 VA examiners commented that the veteran's 
audiological scores from his job at W.C. revealed that in 
1989, he had essentially normal hearing levels in both ears.  
Additionally, hearing tests performed at his job from 1989 to 
2003 showed a slow deterioration of some hearing levels in 
both ears but hearing was maintained at normal levels in the 
left ear until 1992.  Further, the June 2006 ear disease 
examiner concluded that the veteran's left ear hearing loss 
was not due to his military service.  The value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  The Board affords the June 2006 examiner's opinion 
great probative value because it was based on a review of 
veteran's claims file and was supported by the evidence of 
record.

The Board also notes that despite the veteran's contention 
during his September 2007 hearing that his VA examinations 
were inadequate, the reported findings in the August 2005, 
April 2006, and June 2006 examination reports are 
sufficiently detailed with recorded history, clinical 
findings, and pertinent diagnoses.  In particular, it is not 
shown that the June 2006 examination was in some way 
incorrectly prepared or that the VA examiner failed to 
address the clinical significance of the veteran's left ear 
hearing loss.  As noted, there are other pertinent records on 
file and they are consistent with the exam results.  As such, 
the Board finds that additional development by way of another 
examination would be redundant and unnecessary.

The Board acknowledges the veteran's contentions that he has 
left ear hearing loss from the automobile accident.  However, 
the veteran is not competent to testify that he developed 
left ear hearing loss from his event.  Where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The veteran, as a 
layperson, is not qualified to render a medical opinion as to 
etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

In conclusion, the veteran has been shown to have left ear 
hearing loss pursuant to 38 C.F.R. § 3.385.  The service 
medical records were absent for findings of left ear hearing 
loss for VA purposes and the competent medical evidence 
reflected that the veteran's left ear hearing loss began in 
1992, approximately 17 years after his separation from 
service.  Further, the competent medical evidence does not 
reveal a nexus to left ear hearing loss occurring in service.  
Additionally, the evidence does not support service 
connection by a presumptive basis because there is no 
competent medical evidence showing that the veteran's left 
ear hearing loss manifested itself to a degree of 10 percent 
or more within one year from the date of his separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Therefore, the 
Board finds that a preponderance of the evidence is against 
the veteran's claim for service connection for left ear 
hearing loss.  38 U.S.C.A. § 5107(b).  As such, service 
connection for left ear hearing loss must be denied.  
38 C.F.R. § 3.303.  

3. Tinnitus

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for 
bilateral tinnitus.  There were no in-service findings of 
tinnitus or for many years thereafter.  After careful 
consideration, the Board concludes that the veteran is not 
entitled to service connection for bilateral tinnitus.  

The veteran's service medical records were negative for 
complaints, treatment, or diagnosis of tinnitus.  
Importantly, the veteran's October 1975 separation 
examination was negative for findings of tinnitus and his 
ears and drums were found to be clinically normal.  

The evidence of record indicates that the veteran did not 
complain of tinnitus until he filed his claim in March 2004, 
approximately 29 years after his separation from service.  In 
this regard, the Board finds it significant that on his May 
1989 pre-employment personal history and initial hearing 
questionnaire forms from W.C., the veteran indicated that he 
did not have ringing in his ears/tinnitus.  Although the 
veteran reported during the July 2004 and April 2006 
examinations that he had constant bilateral tinnitus since 
the automobile accident in 1975, this is contrary to the May 
1989 reports from W.C.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence." Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (determination by 
the Board that lay statements are of slight probative value 
is completely within the Board's discretion).  The Board 
notes that the records from W.C. were generated with a view 
towards ascertaining the appellant's then-state of physical 
fitness, they are akin to statements of diagnosis and 
treatment and are of increased probative value.  Rucker v. 
Brown, 10 Vet. App. 67, 73 (1997) (observing that although 
formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate 
if it assists in the articulation of the reasons for the 
Board's decision); see also Lilly's: An Introduction to the 
Law of Evidence, 2nd Ed. (1987), pp. 245-46 (many state 
jurisdictions, including the federal judiciary and Federal 
Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rationale that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  

As such, despite the veteran's recent assertions that he has 
had constant bilateral tinnitus since his in-service 
accident, the Board finds this contention not to be credible 
because it is not supported by the evidence of record and 
therefore affords more probative weight to the records from 
W.C. which indicated that the veteran did not have tinnitus 
when he began work there in 1989, approximately 17 years 
after his separation from service.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the veteran).  In 
fact, the evidence indicated that the veteran did not 
complain of tinnitus until he filed his claim in March 2004, 
approximately 29 years after his separation from service.  
With regard to the decades-long evidentiary gap in this case 
between active service and the earliest recorded indications 
of tinnitus, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove a claim 
that bilateral tinnitus had its onset in service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Further, there was no 
medical opinion linking tinnitus to service.  

The Board also notes that despite the veteran's contention 
during his September 2007 hearing that his VA examinations 
were inadequate, the reported findings in the July 2004 and 
April 2006 examination reports are sufficiently detailed with 
recorded history, clinical findings, and pertinent diagnoses.  
Additionally, it is not shown that the examination was in 
some way incorrectly prepared or that the VA examiner failed 
to address the clinical significance of the 
veteran's tinnitus.  As such, the Board finds that additional 
development by way of another examination would be redundant 
and unnecessary.

Further, the veteran is not competent to testify that he 
developed tinnitus from the in-service accident.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
there remains no medical nexus associating any current 
tinnitus to the veteran's service.  For service connection to 
be established by continuity of symptomatology there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495- 
98 (1997).  Although the veteran might sincerely believe that 
his tinnitus is related to his service, he, as a layperson, 
is not qualified to render a medical opinion as to etiology 
or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992). 

In conclusion, the Board finds that the veteran's claim of 
entitlement to service connection for bilateral tinnitus has 
not been shown to be related to service.  The service medical 
records were absent for any indications of tinnitus and the 
competent medical evidence does not reveal a nexus to 
tinnitus occurring in service.  Therefore, the Board finds 
that a preponderance of the evidence is against the veteran's 
claim for service connection for tinnitus.  38 U.S.C.A. § 
5107(b).  As such, service connection for tinnitus must be 
denied.  38 C.F.R. § 3.303.  

4.  Depression

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for 
depression.  There were no in-service findings of depression.  
The Board acknowledges that the veteran currently has major 
depression; however, in order to establish service 
connection, there must be competent evidence establishing an 
etiological relationship between an injury in service and the 
current disability.  After careful consideration, the Board 
concludes that there is no such etiological relationship and 
thus, the veteran is not entitled to service connection for 
depression.

The veteran's service medical records were negative for 
complaints, treatment, or diagnosis of depression.  
Importantly, his October 1975 separation examination was 
negative for findings of depression and his psychiatric 
findings were clinically normal.  

The first post-service indication of a possible psychiatric 
disorder was in an August 1988 treatment entry from M.V.M.G. 
that had an assessment of adjustment reaction versus 
depression after the veteran complained that things were 
bothering him.  A private treatment report from Dr. C.K., 
M.D. dated in March 1992, also indicated that the veteran's 
major depression began around the late 1980s.  In this 
regard, the veteran was reported to have had depression for 
the past five to six years.  Significantly, the veteran's 
depression appeared to be related to current events in his 
life at the time.  It was noted that in 1987 and 1988 he felt 
under pressure with the remodeling of his home and working 
overtime and became more depressed in 1989 after the serious 
life events including his long term place of employment 
closing, father's illness and then death, and new job 
pressures.  In March and December 1993, his depression was 
related to marital and relationship difficulties.  Although 
the veteran's in-service automobile accident was mentioned, 
it was not related in any way to his then findings of 
depression.  

The Board acknowledges the August 2004 mental disorder VA 
examiner's opinion that the veteran's depression was likely 
related to recurrent nightmares that appeared to be related 
to his car accident.  However, as discussed above, the law is 
clear that it is the Board's duty to assess the credibility 
and probative value of evidence, and provided that it offers 
an adequate statement of reasons and bases, the Board may 
favor one medical opinion over another.  Owens v. Brown, 7 
Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 
(1995) (the Board may adopt a particular independent medical 
expert's opinion for its reasons and bases where the expert 
has fairly considered the material evidence of record).  The 
Board, of course, is not free to reject medical evidence on 
the basis of its own unsubstantiated medical conclusions.  
Flash v. Brown, 8 Vet. App. 332 (1995).  The value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  See also Knightly v. Brown, 6 Vet. 
App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in 
the record and conclusions of medical professionals which are 
not accompanied by a factual predicate in the record are not 
probative medical opinions).  

In this regard, the Board notes that the August 2004 examiner 
did not have the benefit of the veteran's claims file when 
rendering the opinion.  Importantly, the examiner's 
conclusion that the veteran experienced a delusional episode 
probably related to the recovery from the concussion and 
post-concussion syndrome a month after his discharge was 
based entirely on the veteran's reported history.  However, 
the veteran's reported history is not supported by the 
evidence of record.  The Board is not bound to accept medical 
opinions that are based on history supplied by the veteran, 
where that history is unsupported by the medical evidence or 
based upon an inaccurate factual background.  Black v. Brown, 
5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 
(1993); Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993).  
Further, the Court has held that a bare transcription in a 
medical record of the veteran's self-reported history, 
unenhanced by medical analysis, does not constitute competent 
medical evidence.  LeShore v. Brown, 8 Vet. App. 406 (1995).  
As noted above, Dr. C.K.'s March 1992 report made no mention 
of the 1975 automobile accident as a precipitating stressor 
for his then diagnosis of major depression.  As this record 
was generated with a view towards ascertaining the 
appellant's then-state of physical fitness, it is akin to 
statements of diagnosis and treatment and is of increased 
probative value.  Rucker v. Brown, 10 Vet. App. 67, 73.  
Further, even assuming that the reference to a religious 
experience was the delusional thinking the veteran described 
during his examination as occurring a month after his 
discharge, this was not related to his depression either.  

Moreover, the August 2005 VA examiner who had the benefit of 
review of the claims file, opined that a nexus between the 
veteran's depression and automobile accident could not be 
established.  The examiner referenced the March 1992 report 
of Dr. C.K and noted that the onset of the veteran's 
depression appeared to be in 1989 and was related to multiple 
psychosocial stressors around that period.  Further, the 
examiner noted the lack of in-service treatment for 
depression and absence of the 1975 automobile accident as a 
precipitating stressor for the depression.  

Additionally, the April 2006 VA mental disorder examiner, 
after reviewing the claims file, concluded that it was not at 
least as likely as not that the veteran's current depression 
was caused by or was a result of his history of head trauma.  
Despite the veteran's reports of having strange dreams after 
his release from service involving the accident, the examiner 
stated that the veteran did not describe immediate symptoms 
indicative of sequelae from a traumatic brain injury.  As 
such, the Board affords more probative weight to the August 
2005 and April 2006 VA examiners' opinions as they are based 
on a thorough review of the veteran's claims file and are 
supported by the evidence of record.  

The Board also notes that despite the veteran's contention 
during his September 2007 hearing that his VA examinations 
were inadequate, the reported findings in the August 2005 and 
April 2006 examination reports are sufficiently detailed with 
recorded history, clinical findings, and pertinent diagnoses.  
Additionally, it is not shown that the examination was in 
some way incorrectly prepared or that the VA examiner failed 
to address the clinical significance of the 
veteran's depression.  As noted, there are other pertinent 
records on file and they are consistent with the exam 
results.  As such, the Board finds that additional 
development by way of another examination would be redundant 
and unnecessary.

The Board acknowledges the veteran's contentions that his 
depression is related to his automobile accident.  However, 
the veteran is not competent to testify that he developed 
depression from his event.  Where a determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The veteran, as a layperson, is not 
qualified to render a medical opinion as to etiology or 
diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In conclusion, the veteran has been shown to have major 
depression.  However, the veteran's claim for depression has 
not been shown to be related to service by the competent 
medical evidence of record.  There is no in-service 
documentation of depression and there is no persuasive 
medical evidence indicating that depression is related to his 
service.  Therefore, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for depression.  38 U.S.C.A. § 5107(b).  As such, 
service connection for major depression must be denied.  
38 C.F.R. § 3.303.  




ORDER

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for left ear hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for depression is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


